PER CURIAM.
Petitioner seeks review by certiorari of an order rendered by the State Board of Education which affirmed a decision by the Okaloosa County Board of Public Instruction by which it accepted petitioner’s resignation as a public school teacher employed in that county, which action it refused to rescind after being requested to do so by petitioner. This matter has been orally argued before the court, the briefs and record have been examined and the court having determined that the order reviewed herein is supported by substantial evidence and conforms to the essential requirements of law, writ of certiorari is accordingly denied.1
WIGGINTON, Acting C. J., and JOHNSON and SACK, JJ., concur.

. De Groot v. Sheffield (Fla.1957), 95 So.2d 912.